DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haasl et al. (PG Pub. 2015/0025612) in view of David et al. (PG Pub. 2009/0005845).
Regarding Claim 1, Haasl discloses a biostimulator, comprising:
a housing (see body 110 including support structure 111; par. 21) having a longitudinal axis and containing an electronics compartment (see “circuit” and “electrical components” par. 24; see “longitudinal” par. 30);
an outer fixation element (see secondary fixation member 230; Fig. 2A-2B; see “FIGS. 2A-B illustrate examples of an implantable electrostimulation electrode assembly 200, which can be an embodiment of the electrostimulation electrode assembly 101.” in par. 29) coupled to the housing, wherein the outer fixation element includes an outer helix extending about the longitudinal axis to a first distal tip (see distal end 232; par. 32 and annotated Fig. 2B below); and

    PNG
    media_image1.png
    412
    407
    media_image1.png
    Greyscale

an inner fixation element (see primary fixation member 220; Fig. 2A-2B) coupled to the housing, wherein the inner fixation element includes an inner helix radially inward of the outer helix and extending about the longitudinal axis to a second distal tip (see distal end 222; par. 31). Haasl teaches the second distal tip (distal end 222) is distal to the first distal tip (see Fig. 2B), but not that the first distal tip is distal to the second distal tip. David teaches a similar coaxial fixation system wherein the first distal tip (see tip of outer fixation element 94; Fig. 3C) is distal to the second distal tip (see tip of inner fixation element 96; Fig. 3C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust which distal tips of Haasl so that the first distal tip is more distal to the second distal tip since David teaches that the inner and outer helical members are independently rotated until each has been screwed into the tissue to a respective desired depth (see David; par. 401).
Regarding Claim 2, Haasl discloses wherein a first stiffness of the outer fixation element in a direction of the longitudinal axis is less than a second stiffness of the inner fixation element in the direction (see par. 26 and 37). 
Regarding Claim 3, Haasl discloses wherein the outer fixation element has a lower spring constant than the inner fixation element (see par. 26 and 37). The examiner considers that since the spring constant is a measure of the stiffness of the spring, (i.e. the stiffer the spring, the larger the spring constant), the less stiff outer coil (230) will have a lower spring constant. 
Regarding Claim 4, Haasl discloses wherein a first pitch of the outer helix is equal to a second pitch of the inner helix (see Fig. 2A; see “the helical or spiral coils of the primary and the secondary fixation members can have the same parameter” in par. 38).
Regarding Claim 19, Haasl discloses wherein the first distal tip of the outer fixation element is on a first side of a first plane containing the longitudinal axis and the second distal tip of the inner fixation element is on a second side of the first plane opposite of the first distal tip (see Fig. 3A and 3B). 
Regarding Claim 20, Haasl discloses a second plane containing the longitudinal axis, the first distal tip, and the second distal tip is orthogonal to the first plane (see Fig. 3A and 3B annotated). Also, a number of these configurations can be achieved by adjusting the helical structures on the tissues. 

    PNG
    media_image2.png
    500
    360
    media_image2.png
    Greyscale

Regarding Claim 21, Haasl further discloses a transport system including a catheter having a distal end (see par. 22) and the leadless biostimulator of Claim 1 (see electrode assembly 100). 
Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haasl et al. (PG Pub. 2015/0025612) in view of David et al. (PG Pub. 2009/0005845) as applied to Claims 1-4 and 19-21 above, and further in view of Regnier et al. (PG Pub 2015/0374976).
Regarding Claim 5, Haasl and David (modified Haasl hereinafter) do not elaborate on the inside structure that drives the fixation elements. Regnier discloses a 
Regarding Claim 8, Regnier further discloses wherein the cup includes an electrode wall (see lip extending from 12a; see annotated Fig. 6 below) extending distally from an electrode base (see 12a; Fig. 6) around an electrode cavity located on the longitudinal axis, and wherein the electrode cavity includes a proximal cavity (see space proximal to electrode 20 and distal to wall 12a) coaxial with a distal counterbore having a ledge (see electrode support 22).

    PNG
    media_image3.png
    495
    549
    media_image3.png
    Greyscale

Regarding Claim 9, Regnier discloses a filler (see ring 24; par. 56) in the proximal cavity (see Fig. 2), and wherein the inner fixation element has a proximal end mounted on the ledge of the distal counterbore (see annotated Fig. 6 below). 

    PNG
    media_image4.png
    399
    420
    media_image4.png
    Greyscale

Regarding Claim 10, Regnier further discloses the filler has a filler dimension that is greater than an inner dimension of the inner fixation element (see Fig. 2).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haasl et al. (PG Pub. 2015/0025612), David et al. (PG Pub. 2009/0005845) and Regnier et al. (PG Pub 2015/0374976) as applied to claims 5 and 8-10 above, and further in view of Chen et al. (US Patent 7,363,091).
Regarding Claim 11, Haasl in view of David and Regnier discloses a biostimulator with a filler including a therapeutic agent (see par. 59). Haasl in view of David and Regnier does not specifically disclose a silicone matrix for holding the therapeutic agent. Chen discloses a similar implantable biostimulator with a fixation element (see Fig. 5) wherein the filler includes a therapeutic agent in a silicone matrix (see col. 2, lines 39-51). It would have been obvious to use a silicone matrix for holding .
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haasl et al. (PG Pub. 2015/0025612) in view of David et al. (PG Pub. 2009/0005845) as applied to Claims 1-4 and 19-21 above, and further in view of Clark et al. (PG Pub. 2012/0185023).
Regarding Claims 16-17, modified Haasl do not disclose biodegradation. Clark discloses a similar coiled electrode system wherein at least a portion of one or more of the outer fixation element or the inner fixation element are formed from a biodegradable metal (see par. 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a biodegradable metal of Clark as the material for the outer and inner fixation elements of modified Haasl because Clark teaches it eliminates the need for mechanical removal after the implantation (see par. 49) which can be intrusive and difficult.
Regarding Claim 18, Clark further discloses wherein the inner fixation element has a helical coil section (see distal portion of fixation helix) and a flat coil section (see proximal portion of fixation helix; Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the proximal portion of the helix a flat coil in order to allow attachment of the helix and coupler (see par. 47 and Fig. 3). 



Allowable Subject Matter
Claims 6-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not show a tapered central opening for the inner fixation element. The prior art of record (Jang; PG Pub. 2014/0296955) discloses threads and flanges (see par. 68), but they are not external and the specific arrangement is not disclosed in the same way as Applicant’s claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/N.P/Examiner, Art Unit 3792       

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792